 



Exhibit 10.5
Confirmation of OTC Warrant Transaction

     
Date:
  June 21 2007
 
   
To:
  Stewart Enterprises, Inc. (“Counterparty”)
 
  Attention: Thomas M. Kitchen, Chief Financial Officer
 
  Facsimile No.: (504) 729-1407
 
  Telephone No.:(504) 729-1425
 
   
From:
  Merrill Lynch Financial Markets, Inc. (“MLFM”)
 
  4 World Financial Center 5th Floor
 
  New York, New York 10080
 
  Attention: Corporate Derivatives
 
  Facsimile No.: (212) 738-1069
 
  Telephone No.: (212) 449-6763

MLFM Reference:
Dear Sir / Madam:
     The purpose of this letter agreement (this “Confirmation”) is to confirm
the terms and conditions of the above-referenced transaction entered into among
Counterparty, MLFM and Merrill Lynch, Pierce, Fenner & Smith Incorporated (the
“Agent” or “MLPFS”) on the Trade Date specified below (the “Transaction”). This
Confirmation constitutes a “Confirmation” as referred to in the Agreement
specified below.
     The definitions and provisions contained in the 2000 ISDA Definitions (the
“Swap Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions” and, together with the Swap Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc., are incorporated into this Confirmation. In the
event of any inconsistency between the Swap Definitions and the Equity
Definitions, the Equity Definitions will govern, and in the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern. References herein to a “Transaction” shall be deemed to be
references to a “Share Option Transaction” for the purposes of the Equity
Definitions and to a “Swap Transaction” for the purposes of the Swap
Definitions. For purposes of this Transaction, “Warrant Style”, “Warrant Type”,
“Number of Warrants” and “Warrant Entitlement” (each as defined below) shall be
used herein as if such terms were referred to as “Option Style”, “Option Type”,
“Number of Options” and “Option Entitlement”, respectively, in the Definitions.
     This Confirmation evidences a complete binding agreement between you and us
as to the terms of the Transaction to which this Confirmation relates. This
Confirmation (notwithstanding anything to the contrary herein), shall be subject
to, and form part of, an agreement in the 1992 form of the ISDA Master Agreement
(Multicurrency Cross Border) (the “Master Agreement” or “Agreement”) as if we
had executed an agreement in such form (but without any Schedule and with
elections specified in the “ISDA Master Agreement” Section of this Confirmation)
on the Trade Date. In the event of any inconsistency between the provisions of
that Agreement and this Confirmation, this Confirmation will prevail for the
purpose of this Transaction. The parties hereby agree that the Transaction
evidenced by this Confirmation shall be the only Transaction subject to and
governed by the Agreement.
     The terms of the particular Transaction to which this Confirmation relates
are as follows:
Confirmation OTC Warrant

 



--------------------------------------------------------------------------------



 



General Terms:

     
Trade Date:
  June 21 2007
 
   
Effective Date:
  June 27 2007 subject to cancellation of the OTC Warrant Transaction prior to
5:00 p.m. (New York City time) on such date by the Counterparty. In the event of
such cancellation, any payments previously made hereunder, including the
Premium, shall be returned to the person making such payment.
 
   
Warrant Style:
  The Warrants shall be exercisable as set forth under “Procedures for Exercise”
below.
 
   
Warrant Type:
  Call
 
   
Seller:
  Counterparty
 
   
Buyer:
  MLFM
 
   
Shares:
  Shares of Class A common stock, no par value, of Counterparty (Security
Symbol: “STEI”).
 
   
Number of Warrants:
  11,311,700
 
   
Daily Number of Warrants:
  For any day, the unexercised Number of Warrants on such day divided by the
remaining number of Expiration Dates (including such day) and rounded down to
the nearest whole number, with the balance of the Number of Warrants exercised
on the final Expiration Date.
 
   
Warrant Entitlement:
  One (1) Share per Warrant
 
   
Strike Price:
  $ 13.7610
 
   
Premium:
  $23,437,500
 
   
Premium Payment Date:
  The Effective Date; provided no cancellation of the Transaction has occurred
prior to 5:00 p.m. (New York City time) on such date by the Counterparty.
 
   
Exchange:
  NASDAQ
 
   
Related Exchange(s):
  All Exchanges
 
   
Full Exchange Business Day:
  A Scheduled Trading Day that has a scheduled closing time for its regular
trading session at 4:00 p.m. (New York City time) or the then standard closing
time for regular trading on the Exchange and is not a Disrupted Day.
 
    Procedures for Exercise:
 
   
Expiration Time:
  11:59 p.m. (New York City time).
 
   
Expiration Dates:
  The 100 consecutive Full Exchange Business Days beginning on and including
October 13, 2016 each shall be the Expiration Date for a number of Warrants
equal to the Daily Number of Warrants on such date.
 
   
Exercise Dates:
  Each Expiration Date shall be an Exercise Date for a number of Warrants equal
to

Confirmation OTC Warrant

2



--------------------------------------------------------------------------------



 



     
 
  the Daily Number of Warrants on such date.
 
   
Automatic Exercise:
  Applicable; provided that Section 3.4(a) of the Equity Definitions shall apply
to Cash Settlement and Net Physical Settlement; and provided further that,
unless all Warrants have been previously exercised hereunder, a number of
Warrants for each Expiration Date equal to the Daily Number of Warrants for such
Expiration Date shall be deemed to be automatically exercised.
 
   
 
  Address: Stewart Enterprises, Inc.
Counterparty’s Telephone
                    1333 S. Clearview Parkway
Number and Telex and/or
                    Jefferson, LA 70121
Facsimile Number and
  Attention: Thomas M. Kitchen, Chief Financial Officer
Contact Details for
  Facsimile No.: (504)-729-1407
purpose of Giving Notice:
  Telephone No.: (504) 729-1425
 
   
Valuation:
   
 
   
Valuation Dates:
  Each Exercise Date
 
   
Settlement Terms:
   
 
   
Cash Settlement:
  Applicable; provided that it shall be a condition of Counterparty’s right to
elect Cash Settlement that on the date of the Cash Settlement election, none of
Counterparty, its directors, executive officers, or any person controlling, or
exercising influence over, its decision to elect Cash Settlement is in
possession of any material non-public information with respect to Counterparty
or the Shares. If Counterparty elects to settle the Transaction by Cash
Settlement, Counterparty represents and agrees that:
 
  (i) Counterparty is not, on the date of the Cash Settlement election, and will
not be, on any day during the period from and including the first Expiration
Date to and including the final Expiration Date, engaged in a distribution, as
such term is used in Regulation M under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”); and
 
   
 
  (ii) during the period from and including the first Expiration Date to and
including the final Expiration Date, without the prior written consent of MLFM,
the Counterparty shall not, and shall cause its affiliates and affiliated
purchasers (each as defined in Rule 10b-18 under the Exchange Act) not to,
directly or indirectly (including, without limitation, by means of a derivative
instrument) purchase, offer to purchase, place any bid or limit order that would
effect a purchase of, or commence any tender offer relating to, any Shares (or
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable for the Shares.
 
   
Settlement Currency:
  USD
 
   
Settlement Price:
  For each Valuation Date, the Rule 10b-18 Dollar Volume Weighted Average Price
of the Shares (“VWAP”) calculated from 9:45 a.m. to 3:45 p.m., as observed under
the heading Bloomberg “VWAP” on Bloomberg page STEI.Q <equity> AQR (or any
successor thereto) (or if such volume-weighted average price is unavailable, the
market value of one Share on such Valuation Date, as

Confirmation OTC Warrant

3



--------------------------------------------------------------------------------



 



     
 
  determined by the Calculation Agent); provided that if the scheduled weekday
closing time of the Exchange for any Valuation Date is later than 4:00 p.m.
(without regard to after hours or any other trading outside of the regular
trading session hours) the VWAP shall be calculated for such Valuation Date from
9:45 a.m. until 15 minutes prior to such later closing time of the Exchange.
 
   
 
  Section 6.3(a) of the Equity Definitions is hereby amended by replacing clause
(ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material.”
 
   
Cash Settlement Payment
Date:
  With respect to each Valuation Date, three (3) Currency Business Days after
the final Valuation Date.
 
   
Settlement Method Election:
  Applicable with respect to Cash Settlement or Net Physical Settlement only.
 
   
Electing Party:
  Counterparty
 
   
Settlement Method Election
Date:
  Ten (10) Business Days prior to the first Expiration Date
 
   
Default Settlement Method:
  Net Physical Settlement.
 
   
Net Physical Settlement:
  In the event that the Counterparty elects to settle this Transaction by Net
Physical Settlement, Counterparty shall deliver to MLFM on the Settlement Date a
number of Shares (the “Delivered Shares”) equal to the Share Delivery Quantity,
provided that in the event that the number of Shares calculated comprises any
fractional Share, only whole Shares shall be delivered and an amount in cash
equal to the value of such fractional share shall be payable by the Counterparty
to MLFM in lieu of such fractional Share.
 
   
Share Delivery Quantity:
  For each Exercise Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Physical Settlement Amount for such Exercise Date
divided by the Settlement Price on the Valuation Date in respect of such
Settlement Date plus an amount in cash in lieu of any fractional shares (based
on the applicable Settlement Price).
 
   
Net Physical Settlement
Amount:
  For any Exercise Date, an amount equal to the product of (i) the Number of
Warrants being exercised on the relevant Exercise Date, (ii) the Strike Price
Differential for such Exercise Date and (iii) the Warrant Entitlement.
 
   
Strike Price Differential:
  For any Valuation Date, (i) if the Settlement Price is greater than the Strike
Price, an amount equal to the excess of such Settlement Price over the Strike
Price for such Valuation Date or (ii) if such Settlement Price is less than or
equal to the Strike Price, zero.
 
   
Settlement Date:
  Settlement with respect to each Exercise Date shall occur on the third (3rd)
Full Exchange Business Day following the final Valuation Date, provided that
MLFM shall have the right to request by prior written notice to Counterparty a
Settlement Date with respect to any Exercise Date and the related Share Delivery
Quantity that is three (3) Full Exchange Business Days following such Exercise
Date. Such request shall not unreasonably be denied.
 
   
Limitations on Net
Physical Settlement by
Counterparty:
  Notwithstanding anything herein or in the Agreement to the contrary, the
number of Shares that may be delivered at settlement by Counterparty shall not
exceed

Confirmation OTC Warrant

4



--------------------------------------------------------------------------------



 



     
 
  10,000,000 at any time (“Maximum Deliverable Share Amount”), as adjusted by
Calculation Agent to account for any subdivision, stock-split, stock
combination, reclassification or similar dilutive or anti-dilutive event with
respect to the Shares.
 
   
 
  Counterparty represents and warrants that the number of Available Shares as of
the Trade Date is greater than the Maximum Deliverable Share Amount.
Counterparty covenants and agrees that (i) Counterparty shall not take any
action of corporate governance or otherwise to reduce the number of Available
Shares below the Maximum Deliverable Share and (ii) Counterparty shall use its
reasonable efforts to cause the number of Available Shares at all times to be
greater than the Maximum Deliverable Share Amount.
 
   
 
  For this purpose, “Available Shares” means the number of Shares Counterparty
currently has authorized (but not issued and outstanding) less the maximum
number of Shares that may be required to be issued by Counterparty in connection
with stock options, convertibles, and other commitments of Counterparty that may
require the issuance or delivery of Shares in connection therewith.
 
   
Dividends:
   
 
   
Dividends:
  If at any time during the period from and including the Trade Date, to and
including the date on which Counterparty has fully performed its obligations to
deliver Shares hereunder, an ex-dividend date for a cash dividend occurs with
respect to the Shares (an “Ex-Dividend Date”), and that dividend is different
from the Regular Dividend on a per Share basis, then the Calculation Agent will,
in its reasonable discretion, adjust the Strike Price, the Number of Warrants,
the Daily Number of Warrants, the Warrant Entitlement and any other variable it
deems appropriate to preserve the fair value of the Warrants after taking into
account such dividend, on the assumption that Counterparty will pay future
regular dividends equal to the New Dividend Amount.
 
   
Regular Dividend:
  Initially USD $0.025 per Share per quarter in respect of the Shares. In the
event that, in any quarter, a regular quarterly Ex-Dividend Date occurs for
which the amount of the corresponding cash dividend is different (the “New
Dividend Amount”) from the Regular Dividend or no Ex-Dividend Date occurs (in
which case the New Dividend Amount shall be zero), then following the adjustment
by the Calculation Agent pursuant to “Dividends” above, the Regular Dividend
shall equal the New Dividend Amount.
 
   
Extraordinary Dividends:
  Any dividend other than Regular Dividends. For the avoidance of doubt, if more
than one Ex-Dividend Date occurs in a quarter, the Calculation Agent shall
designate any cash dividend other than a Regular Dividend as an Extraordinary
Dividend and will, in its reasonable discretion, adjust the Strike Price, the
Number of Warrants, the Daily Number of Warrants, the Warrant Entitlement and
any other variable it deems appropriate to preserve the fair value of the
Warrants after taking into account such Extraordinary Dividend, on the
assumption that Counterparty will not pay such Extraordinary Dividend, in future
quarterly periods.

Confirmation OTC Warrant

5



--------------------------------------------------------------------------------



 



     
Adjustments:
   
 
   
Method of Adjustment:
  Calculation Agent Adjustment
 
   
Extraordinary Events:
   
 
   
 
  (a) Share-for-Share:      Modified Calculation Agent Determination)
 
   
 
  (b) Share-for-Other:      Cancellation and Payment (Calculation Agent
Determination)
 
   
Consequences of Merger Events:
  (c) Share-for-Combined: Component Adjustment (Calculation Agent
Determination)
 
   
Tender Offer:
  Applicable; provided that Section 12.1(d) of the Equity Definitions is hereby
amended by replacing the words “10%” in the third line thereof with “50%.”
 
   
Consequences of Tender Offers:
  (a) Share-for-Share:      Modified Calculation Agent Adjustment
 
   
 
  (b) Share-for-Other:      Cancellation and Payment (Calculation Agent
Determination)
 
   
 
  (b) Share-for-Combined: Component Adjustment (Calculation Agent
Determination)
 
   
 
  With respect to any Extraordinary Events hereunder, upon the occurrence of
Cancellation and Payment in whole or in part, the parties agree that the amount
to be paid, in accordance with the Equity Definitions, shall constitute a
Transaction Early Termination Amount, subject to satisfaction by the payment or
delivery of Shares or cash as set forth in the Early Termination section below.
 
   
Nationalization,
Insolvency or Delisting:
  Cancellation and Payment (Calculation Agent Determination) (subject to
satisfaction by payment or delivery of Shares or cash as set forth in “Early
Termination” below). In addition to the provisions of Section 12.6(a)(iii) of
the Equity Definitions, it will also constitute a Delisting if the Exchange is
located in the United States and the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, the American Stock
Exchange, the NASDAQ Global Market or the NASDAQ Global Select Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall thereafter be deemed to be the Exchange.
 
   
Determining Party:
  MLFM
 
   
Additional Disruption
Events:
   
 
   
Change in Law:
  Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by deleting clause (Y) thereof in its entirety.
 
   
Failure to Deliver:
  Not Applicable
 
   
Insolvency Filing:
  Applicable
 
   
Hedging Disruption Event:
  Applicable

Confirmation OTC Warrant

6



--------------------------------------------------------------------------------



 



     
Increased Cost of Hedging:
  Not Applicable
 
   
Loss of Stock Borrow:
  Applicable. Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
deleting the text from and including “(A)” to and including “(B)” and by
deleting the words “in each case”.
 
   
Maximum Stock Loan Rate:
  0.60 %

Confirmation OTC Warrant

7



--------------------------------------------------------------------------------



 



     
Increased Cost of Stock Borrow:
  Applicable; provided that Section 12.9(b)(v) of the Equity Definitions is
hereby amended by deleting the text from and including “(X)” to and including
“(Y)”.
 
   
Initial Stock Loan Rate:
  0.25%
 
   
Hedging Party:
  MLFM
 
   
Determining Party:
  MLFM
 
   
Non-Reliance:
  Applicable
 
   
Agreements and Acknowledgments Regarding Hedging Activities:
  Applicable
 
   
Additional Acknowledgments:
  Applicable
 
   
Other Provisions:
   
Additional Agreements:
  If Counterparty would be obligated to pay cash to MLFM pursuant to the terms
of this Agreement for any reason without having had the right (other than
pursuant to this paragraph) to elect to deliver Shares in satisfaction of such
payment obligation, then Counterparty may elect to deliver to MLFM a number of
Shares (whether registered or unregistered) having a cash value equal to the
amount of such payment obligation. Such number of Shares to be delivered shall
be the number of Shares, determined by the Calculation Agent, sufficient for
MLFM to realize the cash equivalent of such payment obligation from proceeds of
the sale of such number of Shares over a reasonable period of time taking into
account any applicable discount (determined in a commercially reasonable manner)
to reflect any restrictions on transfer as well as the market value of the
Shares). Settlement relating to any delivery of Shares pursuant to this
paragraph shall occur within a reasonable period of time. The number of Shares
delivered pursuant to this paragraph shall not exceed the Maximum Deliverable
Share Amount and shall be subject to the provisions under “Early Termination”
hereof regarding Proceeds Amount and the provisions set forth in subsection
(c) under “Additional Agreements, Representations and Covenants of Counterparty,
Etc.” below.
 
   
Early Termination:
  Notwithstanding any provision to the contrary, upon the designation of an
Early Termination Date or the occurrence of Cancellation and Payment in whole or
in part hereunder, Counterparty’s payment obligation in respect of this
Transaction (which shall, in the case of an Early Termination Date be determined
in accordance with Second Method and Loss) (the “Transaction Early Termination
Amount”) may, at the option of Counterparty, be satisfied by the delivery of a
number of Shares equal to the Transaction Early Termination Amount divided by
the Termination Price (“Early Termination Stock Settlement”); provided, however,
that Counterparty must notify MLFM of its election of Early Termination Stock
Settlement by the close of business on the day that is two Exchange Business
Days following the day that the notice designating the Early Termination Date,
or notice that an Extraordinary Event has resulted in the cancellation or
termination of the Transaction in whole or in part, is effective. “Termination
Price” means the market value per Share on the Early

Confirmation OTC Warrant

8



--------------------------------------------------------------------------------



 



     
 
  Termination Date, as determined by the Calculation Agent in a commercially
reasonable manner taking into account any applicable discount to reflect any
restrictions on transfer.
 
   
 
  A number of Shares calculated as being due in respect of any Early Termination
Stock Settlement will be deliverable on the third Clearance System Business Day
following the date that notice specifying the number of Shares deliverable is
effective. Section 6(d)(i) of the Agreement is hereby amended by adding the
following words after the word “paid” in the fifth line thereof: “or any
delivery is to be made, as applicable.”
 
   
 
  On or prior to the Early Termination Date or date on which notice that an
Extraordinary Event has resulted in the cancellation or termination of the
Transaction in whole or in part is effective, as applicable, if Early
Termination Stock Settlement is elected and if so requested by MLFM upon advice
of counsel, Counterparty shall (subject to its right to make the election
described in the immediately succeeding paragraph) enter into a registration
rights agreement with MLFM in form and substance reasonably acceptable to MLFM
which agreement will contain among other things, customary representations and
warranties and indemnification, restrictions on sales during “blackout dates” as
provided for in the Registration Rights Agreement and shall satisfy the
conditions contained therein and Counterparty shall file and diligently pursue
to effectiveness a Registration Statement pursuant to Rule 415 under the
Securities Act. If and when such Registration Statement shall have been declared
effective by the Securities and Exchange Commission, Counterparty shall have
made available to MLFM such Prospectuses as MLFM may reasonably request to
comply with the applicable prospectus delivery requirements for the resale by
MLFM of such number of Shares as MLFM shall specify (or, if greater, the number
of Shares that Counterparty shall specify). Such Registration Statement shall be
effective and Prospectus shall be current until the earliest of the date on
which (i) all Shares delivered by Counterparty in connection with an Early
Termination Date have been sold, (ii) both parties have determined that such
Registration Statement need not be effective any longer or (iii) all remaining
Shares could be sold by MLFM without registration pursuant to Rule 144
promulgated under the Securities Act (the “Termination Registration Period”). It
is understood that the Registration Statement and Prospectus will cover a number
of Shares equal to the aggregate number of Shares (if any) reasonably estimated
by MLFM to be potentially deliverable by Counterparty in connection with Early
Termination Stock Settlement hereunder, but in no event exceeding the Maximum
Deliverable Share Amount. On each day during the Termination Registration Period
Counterparty shall represent that each of its filings under the Securities Act,
the Exchange Act or other applicable securities laws that are required to be
filed have been filed and that, as of the respective dates thereof and as of the
date of this representation, they do not contain any untrue statement of a
material fact or omission of a material fact required to be stated therein or
necessary to make the statements made, in the light of the circumstances under
which they were made, not misleading.
 
   
 
  If Counterparty elects not to deliver Shares subject to an effective
Registration Statement (or if some or all of the Shares delivered cannot be used
to close out stock loans in the shares of Counterparty entered into to establish
or maintain short positions by MLFM in connection with this Transaction without
a prospectus being required by applicable law to be delivered to such lender),
then promptly following such notification from MLFM

Confirmation OTC Warrant

9



--------------------------------------------------------------------------------



 



     
 
 
(a) Counterparty shall afford MLFM and any potential institutional purchaser of
any Shares identified by MLFM a reasonable opportunity to conduct a due
diligence investigation with respect to Counterparty that is customary in scope
for private placements of equity securities subject to execution of any
customary confidentiality agreements;
 
   
 
 
(b) Counterparty shall enter into an agreement (a “Private Placement Agreement”)
with MLFM on commercially reasonable terms in connection with the private
placement of such Shares by Counterparty to MLFM or an affiliate and the private
resale of such shares by MLFM or such affiliate, substantially similar to
private placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to MLFM
and Counterparty, which Private Placement Agreement shall include provisions
relating to the indemnification of, and contribution in connection with the
liability of, MLFM and its affiliates, shall provide for the payment by
Counterparty of all expenses in connection with such resale, including all
reasonable and documented fees and expenses of counsel for MLFM, shall contain
representations, warranties and agreements of Counterparty reasonably necessary
or advisable to establish and maintain the availability of an exemption from the
registration requirements of the Securities Act for such resales, and shall use
commercially reasonable efforts to provide for the delivery of accountants’
“comfort letters” to MLFM or such affiliate with respect to the financial
statements and certain financial information contained in or incorporated by
reference into the offering memorandum prepared for the resale of such Shares;
 
   
 
 
(c) MLFM shall sell the Shares delivered by Counterparty in a commercially
reasonable manner until the amount received by MLFM for the sale of the Shares
(the “Proceeds Amount”) is equal to the Transaction Early Termination Amount.
Any remaining Shares shall be returned to Counterparty. If the Proceeds Amount
is less than the Transaction Early Termination Amount, Counterparty shall
promptly deliver upon notice from MLFM additional Shares to MLFM until the
dollar amount from the sale of such Shares by MLFM equals the difference between
the Transaction Early Termination Amount and the Proceeds Amount. In no event
shall Counterparty be required to deliver to MLFM a number of Shares greater
than the Maximum Deliverable Share Amount.
 
   
 
  Notwithstanding the foregoing: (I) if Counterparty has elected to deliver
Shares and either (a) Counterparty does not provide for the sale of the Shares
under the Registration Statement as provided in the Registration Rights
Agreement or (b) some Shares cannot be registered under the Registration
Statement due to Rule 415(a)(4) under the Securities Act, then the provisions of
the preceding paragraph shall apply to the extent Counterparty has not satisfied
its obligations hereunder. (II) If the preceding paragraph is applicable and
Counterparty fails to satisfy its obligations under such paragraph, then
Counterparty may deliver unregistered Shares of equivalent value to the
Transaction Early Termination Amount (or, if applicable, the unsatisfied portion
thereof). The value of any unregistered Shares so delivered shall be discounted
to reflect an appropriate liquidity discount (determined by MLFM in a
commercially reasonable manner, taking into account MLFM’s policies and
determinations with respect to any transfer restrictions that

Confirmation OTC Warrant

10



--------------------------------------------------------------------------------



 



     
 
  MLFM deems it advisable to observe in connection with sales of such Shares).
(III) If some or all of the Shares cannot be used to close out stock loans in
the shares of Counterparty entered into to establish or maintain short positions
by MLFM in connection with this Transaction without a prospectus being required
by applicable law to be delivered to such lender, then the value of any such
Shares shall reflect the cost (determined by MLFM in good faith and in a
commercially reasonable manner) to MLFM of trading Shares in order to close out
its hedge position if any, in all cases for purposes of calculating the number
of Shares deliverable by Counterparty. In no event shall Counterparty be
required to (i) top-up the delivery in cash or (ii) deliver to MLFM a number of
Shares greater than the Maximum Deliverable Share Amount.
 
   
Compliance With Securities
Laws:
  Counterparty represents and agrees that it has complied, and will comply, in
connection with this Transaction and all related or contemporaneous sales and
purchases of Shares, with the applicable provisions of the Securities Act, the
Exchange Act and the rules and regulations promulgated thereunder, including,
without limitation, Rule 10b-5 and 13e and Regulation M under the Exchange Act.
 
   
 
  Each party acknowledges that the offer and sale of the Transaction to it is
intended to be exempt from registration under the Securities Act by virtue of
Section 4(2) thereof. Accordingly, each party represents and warrants to the
other party that (i) it has the financial ability to bear the economic risk of
its investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act and (iii) the disposition
of the Transaction is restricted under this Confirmation, the Securities Act and
state securities laws.
 
   
 
  Counterparty further represents and warrants that:
 
   
 
  (a) Counterparty is not entering into this Transaction to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares);
 
   
 
  (b) Counterparty represents and acknowledges that as of the date hereof and
without limiting the generality of Section 13.1 of the Equity Definitions, MLFM
is not making any representations or warranties with respect to the treatment of
the Transaction under FASB Statements 149 or 150, EITF Issue No. 00-19 (or any
successor issue statements) or under FASB’s Liabilities & Equity Project;
 
   
 
  (c) Counterparty is not, and after giving effect to the Transaction
contemplated hereby, will not be, an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended;
 
   
 
  (d) As of the Trade Date and each date on which a payment of cash is made by
Counterparty hereunder, (i) the assets of Counterparty at their fair valuation
exceed the liabilities of Counterparty, including contingent liabilities;
(ii) the capital of Counterparty is adequate to conduct its business; and
(iii) Counterparty has the ability to pay its debts and other obligations as
such obligations mature and does not intend to, or believe that it will, incur
debt or other obligations beyond its ability to pay as such obligations mature.
 
   
Account Details:
  Account for payments to Counterparty:
 
       SunTrust Bank

Confirmation OTC Warrant

11



--------------------------------------------------------------------------------



 



     
 
       Atlanta, Georgia
 
      ABA #061000104
 
       Credit Stewart Enterprises, Inc
 
        1000032706300
 
       SWIFT Code (for international wires): SNTRUS3A
 
   
 
  Account for payments to MLFM:
 
       To be advised.
 
   
 
  Account for delivery of Shares to MLFM:
 
       To be advised.
 
   
Agreement Regarding Shares:
  Counterparty agrees that, in respect of any Shares delivered to MLFM, such
Shares shall be, upon such delivery, duly and validly authorized, issued and
outstanding, fully paid and non-assessable and subject to no adverse claims of
any other party. The issuance of such Shares does not and will not require the
consent, approval, authorization, registration or qualification of any
government authority, except such as shall have been obtained on or before the
delivery date of any Shares or as may be required in connection with any
Registration Statement filed with respect to any Shares.
 
   
Bankruptcy Rights:
  In the event of Counterparty’s bankruptcy, MLFM’s rights in connection with
this Transaction shall not exceed those rights held by common shareholders. For
the avoidance of doubt, the parties acknowledge and agree that MLFM’s rights
with respect to any other claim arising from this Transaction prior to
Counterparty’s bankruptcy shall remain in full force and effect and shall not be
otherwise abridged or modified in connection herewith.
 
   
Set-Off:
  Each party waives any and all rights it may have to set-off, whether arising
under any agreement, applicable law or otherwise.
 
   
Any Transfer:
  Neither party may transfer its rights or delegate its obligations under this
Transaction without the prior written consent of the other party, except that
MLFM, after payment in full of the Premium, may assign its rights and delegate
its obligations hereunder, in whole or in part, to any other person (an
“Assignee”) without the prior consent of the Counterparty, so long as
(i) Assignee makes to Counterparty the representations set forth in the second
paragraph under “Compliance with Securities Laws,” effective (the “Transfer
Effective Date”) upon delivery to Counterparty of an executed acceptance and
assumption by the Assignee (an “Assumption”) of the transferred obligations of
MLFM under this Transaction (the “Transferred Obligations”), (ii) Assignee
informs the Counterparty of the jurisdiction of its incorporation and
(iii) Assignee either (X) confirms the representation contained in clause
(i) under “Tax Representations (II) Payee Representations” below, or (Y) the
gross-up specified in Section 2(d) of the Master Agreement shall not apply as to
such Assignee. Notwithstanding any other provision in this Confirmation to the
contrary requiring or allowing MLFM to purchase, sell, receive or deliver any
Shares or other securities to or from Counterparty, MLFM may designate any of
its affiliates to purchase, sell, receive or deliver such Shares or other
securities and otherwise to perform MLFM’s obligations in respect of this
Transaction and any such designee may assume such obligations. MLFM shall be
discharged of its obligations to Counterparty to the extent of any such
performance.

Confirmation OTC Warrant

12



--------------------------------------------------------------------------------



 



Additional Agreements, Representations and Covenants of Counterparty, Etc.:

(a)   Counterparty hereby represents and warrants to MLFM, on each day from the
Trade Date to and including the earlier of (i) July 27, 2007 and (ii) the date
by which MLFM is able to initially complete a hedge of its position created by
this Transaction, that:

  (1)   it will not, and will not permit any person or entity subject to its
control to, bid for or purchase Shares during such period except pursuant to
transactions or arrangements which have been approved by MLFM or an affiliate of
MLFM; and     (2)   it has publicly disclosed all material information necessary
for it to be able to purchase or sell Shares in compliance with applicable
federal securities laws.

(b)   No collateral shall be required by either party for any reason in
connection with this Transaction.   (c)   Notwithstanding anything to the
contrary herein, MLFM shall not be entitled to exercise any Warrant or receive
any Shares deliverable hereunder, and Automatic Exercise shall not apply with
respect to any Warrant to the extent (but only to the extent) that after such
receipt of any Shares upon the exercise of such Warrant or otherwise hereunder
MLFM, or its ultimate parent entity would, directly or indirectly, be the
beneficial owner (as such term is defined for purposes of Section 13(d) of the
Exchange Act) at any time of more than 8.0 percent of the class of the
Counterparty’s outstanding equity securities that is comprised of the Shares (an
“Excess Share Owner”).       MLFM shall provide prior notice to Counterparty if
the exercise of any Warrant or delivery of Shares hereunder would cause MLFM to
become directly or indirectly, an Excess Share Owner; provided that the failure
of MLFM to provide such notice shall not alter the effectiveness of the
provisions set forth in the preceding sentence and any purported exercise or
delivery in violation of such provisions shall be void and have no effect. If
any delivery owed to MLFM hereunder is not made, in whole or in part, as a
result of this provision, Counterparty’s obligation to make such delivery shall
not be extinguished and Counterparty shall make such delivery as promptly as
practicable after MLFM gives notice that such delivery would not result in MLFM
being an Excess Share Owner.       If MLFM is not entitled to exercise any
Warrant because such exercise would cause MLFM to become, directly or
indirectly, an Excess Share Owner and MLFM thereafter disposes of Shares owned
by it or any action is taken that would then permit MLFM to exercise such
Warrant without such exercise causing it to become, directly or indirectly, an
Excess Share Owner, then MLFM shall provide notice of the taking of such action
to Counterparty and such Warrant shall then become exercisable by MLFM to the
extent such Warrant is otherwise or had otherwise become exercisable hereunder.
In such event, the Expiration Date with respect to such Warrant shall be the
date on which Counterparty receives such notice from MLFM, and the related
Settlement Date shall be as soon as reasonably practicable after receipt of such
notice but no more than three (3) Exchange Business Days thereafter (but in no
event shall the Settlement Date occur prior to the date on which it would have
otherwise occurred but for the provisions of this subsection); provided that the
related Net Physical Settlement Amount shall be the same as the Net Physical
Settlement Amount but for the provisions of this subsection.

Additional Representations of MLFM:
MLFM represents and warrants to Counterparty that:
1. The Premium paid hereunder was determined as a result of the application of
models and procedures regularly employed by MLFM in similar arm’s-length
transactions with companies entering into derivative
Confirmation OTC Warrant

13



--------------------------------------------------------------------------------



 



transactions on their own stock and was determined independently of any
underwriting or other services provided by MLFM;
2. As of the date hereof, MLFM believes that it is unlikely an event
constituting a Loss of Stock Borrow or an Increased Cost of Stock Borrow under
this Confirmation will occur; and
3. To the best of its knowledge and belief, there is no legal, contractual or
economic compulsion requiring MLFM to hold the Warrants purchased hereunder
(other than by reason of any transfer restrictions contained in this
Confirmation) during the period of time the Warrants are outstanding.
Matters Relating to Agent:

1.   MLPFS will be responsible for the operational aspects of the Transactions
effected through it, such as record keeping, reporting, and confirming
Transactions to Counterparty and MLFM;

2.   Unless Counterparty is a “major U.S. institutional investor,” as defined in
Rule 15a-6 of the Exchange Act, neither Counterparty nor MLFM will contact the
other without the direct involvement of MLPFS;

3.   MLPFS’s sole role under this Agreement and with respect to any Transaction
is as an agent of Counterparty and MLFM on a disclosed basis and MLPFS shall
have no responsibility or liability to Counterparty or MLFM hereunder except for
gross negligence or willful misconduct in the performance of its duties as
agent. MLPFS is authorized to act as agent for MLFM, but only to the extent
expressly required to satisfy the requirements of Rule 15a-6 under the Exchange
Act in respect of the Options described hereunder. MLPFS shall have no authority
to act as agent for Counterparty generally or with respect to transactions or
other matters governed by this Agreement, except to the extent expressly
required to satisfy the requirements of Rule 1 5a-6 or in accordance with
express instructions from Counterparty.

ISDA Master Agreement:
With respect to the Agreement, MLFM and Counterparty each agree as follows:
“Specified Entity” means in relation to Seller and in relation to Counterparty
for purposes of this Transaction: Not applicable.
The definition of “Specified Transaction” in Section 14 of this Agreement is
hereby amended by adding the text “commodity transaction, credit derivative
transaction, repurchase or reverse purchase transaction, securities lending
transaction, futures transaction, prime brokerage or margin lending transaction”
after the words “foreign exchange transaction” in the sixth line thereof and by
replacing the words “any other similar transaction” in the eighth line thereof
with the text “any other transaction between the parties”. “Specified
Transaction” shall exclude any default under a Specified Transaction if caused
solely by the general unavailability of the currency in which payments under
such Specified Transaction are denominated due to exchange controls or other
governmental action.
The “Cross Default” provisions of Section 5(a)(vi) of the Agreement will not
apply to Buyer and will apply to Counterparty.
“Threshold Amount” means, with respect to Counterparty, $15,000,000.
The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of the Agreement
will not apply to MLFM or to Counterparty.
Confirmation OTC Warrant

14



--------------------------------------------------------------------------------



 



Additional Termination Event.
The occurrence of any of the following shall constitute an Additional
Termination Event with respect to which the Transaction shall be the sole
Affected Transaction and Issuer shall be the sole Affected Party; provided that
with respect to any Additional Termination Event, MLFM may choose to treat part
of the Transaction as the sole Affected Transaction, and, upon the termination
of the Affected Transaction, a Transaction with terms identical to those set
forth herein except with a Number of Warrants equal to the unaffected number of
Warrants shall be treated for all purposes as the Transaction, which shall
remain in full force and effect:
     (i) within the period commencing on the Trade Date and ending on the second
anniversary of the Premium Payment Date (or at the end of such shorter period as
specified in Rule 144(k) under the Securities Act or any successor rule), Buyer
reasonably determines that it is advisable to terminate a portion of the
Transaction so that Buyer’s related hedging activities will comply with
applicable securities laws, rules or regulations;
     (ii) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a person shall be
deemed to have beneficial ownership of all shares that such person has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of voting stock representing 50% or
more of the total voting power of all outstanding voting stock of Counterparty;
     (iii) Counterparty consolidates with, or merges with or into, another
person or the company sells, assigns, conveys, transfers, leases or otherwise
disposes of all or substantially all of its assets to any person, other than any
such transaction where immediately after such transaction the person or persons
that “beneficially owned” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act) immediately prior to such transaction, directly or indirectly,
voting stock representing a majority of the total voting power of all
outstanding voting stock of the company, “beneficially own or owns” (as so
determined), directly or indirectly, voting stock representing a majority of the
total voting power of the outstanding voting stock of the surviving or
transferee person;
     (iv) during any consecutive two year period, the continuing directors cease
for any reason to constitute a majority of the board of directors of
Counterparty;
     (v) the adoption of a plan of liquidation or dissolution of Counterparty;
or
     (vi) the Shares cease to be listed on a United States national securities
exchange or approved for quotation and trading on a national automated dealer
quotation system or established automated over the counter trading market in the
United States or cease to be so traded or quoted in contemplation of a delisting
or withdrawal of approval, other than as a result of a transaction described in
(iii) above.
“Continuing directors” means, as of any date of determination, any member of the
board of directors of Counterparty who was (a) a member of such board of
directors on the Effective Date or (b) nominated for election or elected to such
board of directors with the approval of a majority of the continuing directors
who were members of such board at the time of such nomination or election.
     Notwithstanding the foregoing, a transaction described in clause (ii),
(iii), (iv) or (v) above will not constitute an Additional Termination Event if
at least 90% of the consideration for the Shares (excluding cash payments for
fractional shares and cash payments made in respect of dissenters’ appraisal
rights) in such transaction or transactions consists of common stock and any
associated rights listed on a United States national securities exchange or
quoted on a national automated dealer quotation system, or which will be so
traded or quoted when issued or exchanged in connection with such transaction.
The “Automatic Early Termination” provision of Section 6(a) of the Agreement
will not apply to MLFM or to Counterparty.
Confirmation OTC Warrant

15



--------------------------------------------------------------------------------



 



Payments on Early Termination. For the purpose of Section 6(e) of the Agreement:
(i) Loss shall apply; and (ii) the Second Method shall apply.
“Termination Currency” means USD.
Tax Representations.

(I)   Payer Representations. For the purpose of Section 3(e) of the Agreement,
each party represents to the other party that it is not required by any
applicable law, as modified by the practice of any relevant governmental revenue
authority, of any Relevant Jurisdiction to make any deduction or withholding for
or on account of any Tax from any payment (other than interest under
Section 2(e), 6(d)(ii), or 6(e) of the Agreement) to be made by it to the other
party under the Agreement. In making this representation, each party may rely on
(i) the accuracy of any representations made by the other party pursuant to
Section 3(f) of the Agreement, (ii) the satisfaction of the agreement contained
in Section 4(a)(i) or 4(a)(iii) of the Agreement, and the accuracy and
effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of the Agreement, and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of the Agreement;
provided that it will not be a breach of this representation where reliance is
placed on clause (ii) above and the other party does not deliver a form or
document under Section 4(a)(iii) of the Agreement by reason of material
prejudice to its legal or commercial position.

(II)   Payee Representations. For the purpose of Section 3(f) of the Agreement,
each party makes the following representations to the other party:

  (i)   MLFM or any Assignee represents that it is a company incorporated in a
jurisdiction within the United States.     (ii)   Counterparty represents that
it is a corporation incorporated in Louisiana.

Delivery Requirements. For the purpose of Sections 4(a)(i) and (ii) of the
Agreement, each party agrees to deliver the following documents:

(a)   Tax forms, documents or certificates to be delivered are:       MLFM
agrees to complete (accurately and in a manner reasonably satisfactory to
Counterparty), execute, and deliver to Counterparty, United States Internal
Revenue Service Form W-9 and all required attachments, or any successor of such
form(s): (i) before the first payment date under this agreement; (ii) promptly
upon reasonable demand by Counterparty; and (iii) promptly upon learning that
any such Form previously provided by MLFM has become obsolete or incorrect.    
  Counterparty agrees to complete (accurately and in a manner reasonably
satisfactory to MLFM), execute, and deliver to MLFM, United States Internal
Revenue Service Form W-9, or any successor of such form(s): (i) before the first
payment date under this agreement; (ii) promptly upon reasonable demand by MLFM;
and (iii) promptly upon learning that any such form(s) previously provided by
Counterparty has become obsolete or incorrect.

Confirmation OTC Warrant

16



--------------------------------------------------------------------------------



 



(b) Other documents to be delivered:

                          Covered by Party Required to           Section 3(d)
Deliver Document   Document Required to be Delivered   When Required  
Representation
Counterparty
  Evidence of the authority and true signatures of each official or
representative signing this Confirmation   Upon or before execution and delivery
of this Confirmation   Yes
 
           
Counterparty
  Certified copy of the resolution of the Board of Directors or equivalent
document authorizing the execution and delivery of this Confirmation and such
other certificate or certificates as MLFM shall reasonably request   Upon or
before execution and delivery of this Confirmation   Yes
 
           
MLFM
  Guarantee of its Credit Support Provider, substantially in the form of
Exhibit A attached hereto, together with evidence of the authority and true
signatures of the signatories, if applicable   Upon or before execution and
delivery of this Confirmation   Yes

Addresses for Notices: For the purpose of Section 12(a) of the Agreement:
Address for notices or communications to MLFM for all purposes:

     
Address:
  Merrill Lynch Financial Markets, Inc.
 
  4 World Financial Center, 17th Floor
 
  New York, New York 10080
 
  Merrill Lynch Financial Centre
Attention:
  Manager of Equity Documentation
Facsimile No.:
  (917) 778-0835
Telephone No.:
  (212) 449-1951

Address for notices or communications to Counterparty for all purposes:

         
 
  Address:   Stewart Enterprises, Inc.
 
      1333 S. Clearview Parkway
 
      Jefferson, LA 70121
 
  Attention:   Thomas M. Kitchen, Chief Financial Officer
 
  Facsimile No.:   (504)-729-1407
 
  Telephone No.:   (504) 729-1425
 
            In addition, in the case of notices or communications relating to
Section 5, 6, 11 or 13 of this Agreement, a second copy of any such notice or
communication shall be addressed to the attention of Counterparty’s General
Counsel as follows:
 
       
 
  Address:   Jones, Walker, Waechter, Poitevent,
 
      Carrère and Denègre, L.L.P.
 
      201 St. Charles Avenue
 
      New Orleans, LA 70170-5100

Confirmation OTC Warrant

17



--------------------------------------------------------------------------------



 



         
 
  Attention:   Dionne M. Rousseau
 
  Facsimile No.:   (504) 589-8338
 
  Telephone No.:   (504) 582-8338

Process Agent: For the purpose of Section 13(c) of the Agreement, MLFM appoints
as its process agent:

         
 
  Address:   Merrill Lynch, Pierce, Fenner & Smith Incorporated
 
      222 Broadway, 16th Floor
 
      New York, New York 10038
 
  Attention:   Litigation Department
 
            Counterparty does not appoint a Process Agent.

Multibranch Party. For the purpose of Section 10(c) of the Agreement: Neither
MLFM nor Counterparty is a Multibranch Party.
Calculation Agent. “Calculation Agent” means MLFM; provided that all
determinations made by the Calculation Agent shall be made in good faith and in
a commercially reasonable manner. Following any calculation by the Calculation
Agent hereunder, upon a prior written request by Counterparty, the Calculation
Agent will provide to Counterparty by e-mail to the e-mail address provided by
Counterparty in such a prior written request a report (in a commonly used file
format for the storage and manipulation of financial data) displaying in
reasonable detail the basis for such calculation; and provided further that no
transferee of the Transaction in accordance with the terms of this Confirmation
that is not an affiliate of MLFM shall act as Calculation Agent with respect to
such transferred Transaction without the prior consent of Counterparty, such
consent not to be unreasonably withheld.
Credit Support Document.
MLFM: Guarantee of ML & Co. in the form attached hereto as Exhibit A.
Counterparty: Not Applicable
Credit Support Provider.
With respect to MLFM:
With respect to Counterparty: Not Applicable.
Governing Law. This Confirmation will be governed by, and construed in
accordance with, the laws of the State of New York.
Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to this Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
this Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.
Netting of Payments. The provisions of Section 2(c) of the Agreement shall not
be applicable to this Transaction.
Basic Representations. Section 3(a) of the Agreement is hereby amended by the
deletion of “and” at the end of Section 3(a)(iv); the substitution of a
semicolon for the period at the end of Section 3(a)(v) and the addition of
Sections 3(a)(vi), as follows:
Eligible Contract Participant; Line of Business. Each party agrees and
represents that it is an “eligible
Confirmation OTC Warrant

18



--------------------------------------------------------------------------------



 



contract participant” as defined in Section 1 (a)(12) of the U.S. Commodity
Exchange Act, as amended (“CEA”), this Agreement and the Transaction thereunder
are subject to individual negotiation by the parties and have not been executed
or traded on a “trading facility” as defined in Section 1(a)(33) of the CEA, and
it has entered into this Confirmation and this Transaction in connection with
its business or a line of business (including financial intermediation), or the
financing of its business.
Acknowledgements:

(a)   The parties acknowledge and agree that there are no other representations,
agreements or other undertakings of the parties in relation to this Transaction,
except as set forth in this Confirmation.   (b)   The parties hereto intend for:

  (i)   Buyer to be a “financial institution” as defined in Section 101(22) of
Title 11 of the United States Code (the “Bankruptcy Code”) and this Transaction
to be a “securities contract” as defined in Section 741(7) of the Bankruptcy
Code and a “swap agreement” as defined in Section 101(53C) of the Bankruptcy
Code, qualifying for the protections of, among other sections,
Sections 362(b)(6), 362 (b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy
Code;     (ii)   a party’s right to liquidate this Transaction and to exercise
any other remedies upon the occurrence of any Event of Default under the
Agreement with respect to the other party to constitute a “contractual right” as
defined in the Bankruptcy Code;     (iii)   all payments for, under or in
connection with this Transaction, all payments for the Shares and the transfer
of such Shares to constitute “settlement payments” as defined in the Bankruptcy
Code.

(c)   The parties acknowledge and agree that in the event of an Early
Termination Date as a result of an Event of Default that is within
Counterparty’s control, the amount payable under the Agreement will be a cash
amount calculated as described therein and that any delivery specified in this
Transaction will no longer be required.

Amendment of Section 6(d)(ii). Section 6(d)(ii) of the Agreement is modified by
deleting the words “on the day” in the second line thereof and substituting
therefor “on the day that is three Local Business Days after the day”.
Section 6(d)(ii) is further modified by deleting the words “two Local Business
Days” in the fourth line thereof and substituting therefor “three Local Business
Days.”
Amendment of Definition of Reference Market-Makers. The definition of “Reference
Market-Makers” in Section 14 is hereby amended by adding in clause (a) after the
word “credit” and before the word “and” the words “or to enter into transactions
similar in nature to the Transactions.”
Consent to Recording. Each party consents to the recording of the telephone
conversations of trading and marketing personnel of the parties and their
Affiliates in connection with this Confirmation. To the extent that one party
records telephone conversations (the “Recording Party”) and the other party does
not (the “Non-Recording Party”), the Recording Party shall in the event of any
dispute, make a complete and unedited copy of such party’s tape of the entire
day’s conversations with the Non-Recording Party’s personnel available to the
Non-Recording Party. The Recording Party’s tapes may be used by either party in
any forum in which a dispute is sought to be resolved and the Recording Party
will retain tapes for a consistent period of time in accordance with the
Recording Party’s policy unless one party notifies the other that a particular
transaction is under review and warrants further retention.
Disclosure. Each party hereby acknowledges and agrees that MLFM has authorized
Counterparty to disclose this Transaction and any related hedging transaction
between the parties if and to the extent that Counterparty reasonably determines
(after consultation with MLFM) that such disclosure is required by law or by the
rules of any relevant securities exchange or trading platform. Notwithstanding
the foregoing, effective from the date of commencement
Confirmation OTC Warrant

19



--------------------------------------------------------------------------------



 



of discussions concerning the Transaction, Counterparty and each of its
employees, representatives, or other agents may disclose to any and all persons,
without limitation of any kind, the tax treatment and tax structure of the
Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Counterparty relating to such tax treatment and
tax structure.
Severability. If any term, provision, covenant or condition of this
Confirmation, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable in whole or in part for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Confirmation had been executed with the invalid
or unenforceable provision eliminated, so long as this Confirmation as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter of this Confirmation and the deletion of
such portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Agreement; provided, however, that
this severability provision shall not be applicable if any provision of
Section 2, 5, 6 or 13 of the Agreement (or any definition or provision in
Section 14 to the extent that it relates to, or is used in or in connection with
any such Section) shall be so held to be invalid or unenforceable.
Affected Parties. For purposes of Section 6(e) of the Agreement, each party
shall be deemed to be an Affected Party in connection with Illegality and any
Tax Event.
Certain Important Information. MLFM is an OTC Derivatives Dealer registered with
the U.S. Securities and Exchange Commission (SEC). Applicable SEC rules require
us to provide you with the following information regarding SEC regulation of OTC
Derivatives Dealers: MLFM is exempt from the provisions of the Securities
Investor Protection Act of 1970 (SIPA), including membership in the Securities
Investor Protection Corporation (SIPC). Therefore, your Merrill Lynch account is
not covered by SIPA protection. Except as otherwise agreed in writing by you and
us, MLFM may repledge and otherwise use in its business collateral you have
pledged to MLFM under the Agreement. Collateral you have pledged to MLFM will
not be subject to the requirements of Securities Exchange Act Rules: 8c-1 and
15c2-1 regarding hypothecation of collateral; 15c3-2 regarding free credit
balances; or 15c3-3 regarding custody of securities and calculations of a
reserve formula applicable to a fully regulated SEC registered broker or dealer.
In the event of MLFM’s failure (by insolvency or otherwise), you would likely be
considered to be an unsecured creditor of MLFM as to any collateral pledged to
MLFM under the Agreement.
MLFM is incorporated in Delaware and is a direct, wholly owned subsidiary of
ML&Co. MLFM has entered into this transaction as principal through Merrill
Lynch, Pierce, Fenner & Smith Incorporated as its agent. The time of this
Transaction shall be notified to the Counterparty upon request.
[Signatures follow on separate page]
Confirmation OTC Warrant

20



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.

              Very truly yours,
 
            MERRILL LYNCH FINANCIAL MARKETS, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

Confirmed as of the date first above written:

          STEWART ENTERPRISES, INC.    
 
       
By:
       
Name:
 
 
   
Title:
       

Confirmation OTC Warrant





--------------------------------------------------------------------------------



 



Acknowledged and agreed as to matters to the Agent:
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
Solely in its capacity as Agent hereunder

         
By:
       
Name:
 
 
   
Title:
       

Confirmation OTC Warrant





--------------------------------------------------------------------------------



 



EXHIBIT A
GUARANTEE OF MERRILL LYNCH & CO., INC.
     FOR VALUE RECEIVED, receipt of which is hereby acknowledged, MERRILL LYNCH
& CO., INC., a corporation duly organized and existing under the laws of the
State of Delaware (“ML & Co.”), hereby unconditionally guarantees to Stewart
Enterprises, Inc. (the “Company”), the due and punctual payment of any and all
amounts payable by Merrill Lynch Financial Markets, Inc., a company incorporated
in Delaware (“ML”), under the terms of the Confirmation of OTC Warrant
Transaction between the Company and ML (ML as Buyer), dated as of June 21, 2007
(the “Confirmation”), including, in case of default, interest on any amount due,
when and as the same shall become due and payable, whether on the scheduled
payment dates, at maturity, upon declaration of termination or otherwise,
according to the terms thereof. In case of the failure of ML punctually to make
any such payment, ML & Co. hereby agrees to make such payment, or cause such
payment to be made, promptly upon demand made by the Company to ML & Co.;
provided, however that delay by the Company in giving such demand shall in no
event affect ML & Co.’s obligations under this Guarantee. This Guarantee shall
remain in full force and effect or shall be reinstated (as the case may be) if
at any time any payment guaranteed hereunder, in whole or in part, is rescinded
or must otherwise be returned by the Company upon the insolvency, bankruptcy or
reorganization of ML or otherwise, all as though such payment had not been made.
     ML & Co. hereby agrees that its obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Confirmation; the absence of any action to enforce the same; any waiver or
consent by the Company concerning any provisions thereof; the rendering of any
judgment against ML or any action to enforce the same; or any other
circumstances that might otherwise constitute a legal or equitable discharge of
a guarantor or a defense of a guarantor. ML covenants that this guarantee will
not be discharged except by complete payment of the amounts payable under the
Confirmation. This Guarantee shall continue to be effective if ML merges or
consolidates with or into another entity, loses its separate legal identity or
ceases to exist.
     ML & Co. hereby waives diligence; presentment; protest; notice of protest,
acceleration, and dishonor; filing of claims with a court in the event of
insolvency or bankruptcy of ML; all demands whatsoever, except as noted in the
first paragraph hereof; and any right to require a proceeding first against ML.
     ML & Co. hereby certifies and warrants that this Guarantee constitutes the
valid obligation of ML & Co. and complies with all applicable laws.
     This Guarantee shall be governed by, and construed in accordance with, the
laws of the State of New York.
     This Guarantee becomes effective concurrent with the effectiveness of the
Confirmation, according to its terms.
Confirmation OTC Warrant





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, ML & Co. has caused this Guarantee to be executed in
its corporate name by its duly authorized representative.

            MERRILL LYNCH & CO., INC.
      By:           Name:           Title:           Date:       

Confirmation OTC Warrant

